       Case 1-19-44421-ess                Doc 49       Filed 10/09/20    Entered 10/09/20 14:30:47




UNITED STATES BANKRUPTCY COURT                                          tmd3574/nk
EASTERN DISTRICT OF NEW YORK                                            NOVEMBER 27, 2020
-----------------------------------------------------------X            9:00AM
IN RE:
                                                                        Chapter 13
HELEN PARDO DE FIGUEROA                                                 Case No: 119-44421-ESS
AKA FLORA E CLAROS
AKA FLORA CALDERON,

                                       Debtor.
-----------------------------------------------------------X

                                          NOTICE OF SETTLEMENT OF
                                   PROPOSED ORDER DISMISSING CASE
         SIRS/MESDAMES:
         PLEASE TAKE NOTICE, that an Order of which the within is a true copy will be presented
for settlement to the Honorable Elizabeth S. Stong, U.S. Bankruptcy Judge, at the United States
Bankruptcy Court at 271 Cadman Plaza East, Brooklyn, New York on November 27, 2020, at
9:00AM.
         PLEASE TAKE FURTHER NOTICE, that counter-orders must be presented and served
upon the undersigned no later than three (3) days prior to the settle date set forth above, and if
no counter-order is presented and served, the attached Order may be signed.


Date: Jericho, New York
      October 9, 2020


                                                               s/Marianne DeRosa
                                                               MARIANNE DEROSA, CH 13 TRUSTEE
                                                               100 JERICHO QUADRANGLE, STE 127
                                                               JERICHO, NY 11753
                                                               (516) 622-1340
       Case 1-19-44421-ess                Doc 49       Filed 10/09/20     Entered 10/09/20 14:30:47




                                                                  tmd3574/nk
                                                                  THIS ORDER RELATES TO A
                                                                  HEARING HELD ON
                                                                  OCTOBER 5, 2020
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X         Chapter 13
IN RE:                                                            Case No. 119-44421-ESS

HELEN PARDO DE FIGUEROA
AKA FLORA E CLAROS
AKA FLORA CALDERON,
                                                                  ORDER DISMISSING CASE
                                         Debtor.
--------------------------------------------------------X
         UPON the written application of Marianne DeRosa, Chapter 13 Trustee, (the “Trustee”)

seeking entry of an Order dismissing the instant Chapter 13 case pursuant to 11 U.S.C. §1307(c)

and due notice of the aforesaid application having been given to all necessary parties; and

         WHEREAS, on October 5, 2020, the Trustee appeared in support thereof and Norma

Ortiz, Esq. appeared on behalf of the Debtor; and

         WHEREAS, Debtor’s Counsel indicated at the hearing there were no grounds in law or

fact to oppose dismissal; and

         WHEREAS, based upon the findings of fact and conclusions of law as stated on the

record, cause exists to dismiss this case pursuant to 11 U.S.C. §1307(c); it is accordingly

         ORDERED, that the instant Chapter 13 case be dismissed pursuant to 11 U.S.C. §1307(c)

of the Bankruptcy Code.

Dated: Brooklyn, NY
                  , 2020
                                                            ___________________________
                                                            Hon. Elizabeth S. Stong
                                                            United States Bankruptcy Judge
       Case 1-19-44421-ess                Doc 49       Filed 10/09/20    Entered 10/09/20 14:30:47




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 119-44421-ESS
IN RE

HELEN PARDO DE FIGUEROA
AKA FLORA E CLAROS
AKA FLORA CALDERON,
                                                                        CERTIFICATE OF SERVICE
                                       Debtor.
-----------------------------------------------------------X

               I, Nathan Z. Kaufman, declare under penalty of perjury that I have sent the
attached document to the below listed entities in the manner shown, and prepared the Certificate
of Service and that it is true and correct to the best of my information and belief.

Notice by first class mail was sent to the following persons/entities:

HELEN PARDO DE FIGUEROA
108-24 41 AVENUE
CORONA, NY 11368

Notice by electronic transmission generated by the ECF system to the following persons/entities pursuant
to Bankruptcy Rule 9036:

NORMA E. ORTIZ, ESQ., email@ortizandortiz.com
Modesto A. Claros c/o DAVID A. GALLO & ASSOCIATES LLP, rgoldstein@msgrb.com

Transmission times for electronic delivery are Eastern Time zone.

This October 9, 2020

s/ Nathan Z. Kaufman
Nathan Z. Kaufman, Staff Attorney
Office of the Standing Chapter 13 Trustee
Marianne DeRosa, Esq.
100 Jericho Quadrangle; Suite 127
Jericho, NY 11753
(516) 622-1340
     Case 1-19-44421-ess   Doc 49   Filed 10/09/20   Entered 10/09/20 14:30:47




Index No: 119-44421-ESS
UNITED STATES BANKRUPTCY COURT:
EASTERN DISTRICT OF NEW YORK
IN RE

HELEN PARDO DE FIGUEROA
AKA FLORA E CLAROS
AKA FLORA CALDERON,


Debtor.

               NOTICE OF SETTLEMENT, ORDER DISMISSING CASE
                                   and
                          CERTIFICATE OF SERVICE




                         MARIANNE DeROSA, TRUSTEE
                      100 JERICHO QUADRANGLE, STE 127
                              JERICHO, NY 11753
                                (516) 622-1340
